DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application and have been examined.

Response to Arguments
Applicant's arguments filed 7/15/2021 with respect to claims 1, 10, and 17 have been fully considered but they are not persuasive. Applicant argues that Davis does not disclose, “wherein the gear mounting plate supports the gear assembly for rotation of the gear about an axis that is parallel to an axis of a crankshaft of an engine and the attachment bracket mounts to an upper surface of the cylinder head such that the axes of the mounting openings extend at an angle between 0 and 180 degrees relative to the axis of rotation of the gear.” However, the Applicant argues, “Specifically, an attachment bracket 70 (highlighted green) is attached to a vertical surface of each cylinder block 20 to support gear 56 (highlighted yellow). As shown (and described in Davis), bolts 72 pass through openings 74 to mount attachment bracket 70 to the cylinder head 20, 22 and the axes of the openings 74 is parallel to (or at an angle of 0 degrees relative to) the axis of rotation of the gear 56.” Since the angle of 0 degrees falls between 0 and 180 degrees, the prior art anticipates the claimed limitation. Applicant could amend the .
Applicant’s arguments, see pages 9-10, filed 7/15/2021, with respect to claims 2 and 11 have been fully considered and are persuasive.  The rejection of 5/25/2021 has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 3,502,059) hereinafter Davis.
Claim 1:
Davis discloses a remote mount idler gear assembly, comprising: a gear assembly including a gear [Figs. 1-5; Items 56, 64, 66, 68]; and a remote mount including a gear mounting plate and an attachment bracket, [Figs. 1-5; Items 70, 76] the gear mounting plate including a plurality of bores configured to receive a corresponding plurality of fasteners to mount the gear assembly to the gear mounting plate, [Figs. 1-5; Items 30, 76, 86, 88] the attachment bracket including a plurality of mounting openings each extending along an axis and being configured to receive a corresponding bolt to mount the remote mount to a cylinder head; [Figs. 1-5; Items 20, 70, 72, 74] wherein the gear mounting plate supports the gear assembly for rotation of the gear about an axis 
Claim 10:
Davis discloses a remote mount for an idler gear assembly, comprising: a gear mounting plate including a plurality of bores configured to receive a corresponding plurality of fasteners to mount a gear assembly to the gear mounting plate; and [Figs. 1-5; Items 30, 76, 86, 88] an attachment bracket including a plurality of mounting openings each extending along an axis and being configured to receive a corresponding bolt to mount the remote mount to a cylinder head;  [Figs. 1-5; Items 20, 70, 72, 74] wherein the gear mounting plate supports the gear assembly such that a gear of the gear assembly rotates about an axis that is parallel to an axis of a crankshaft of an engine and the attachment bracket mounts to an upper surface of the cylinder head such that the axes of the mounting openings extend at an angle between 0 and 180 degrees relative to the axis of rotation of the gear. [Figs. 1-5; Items 18, 20, 66, 70]
Claim 17:
Davis discloses a method of installing an idler gear assembly onto an engine, comprising: assembling the idler gear assembly; [Figs. 1-5; Items 56, 64, 66, 68; col. 2, lines 65-67] mounting the idler gear assembly to a gear mounting plate of a remote mount using a plurality of fasteners; [Figs. 1-5; Items 66, 76, 86; col. 2, line 71 to col. 3, line 21] bolting an attachment bracket of the remote mount to an upper surface of a cylinder head of the engine by installing a plurality of bolts through a corresponding 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis as applied to claims 1, 10, and 17 above, and further in view of Vandewal (US 2015/0176698 A1) hereinafter Vanderwal.
Claim 7:
Davis, as shown in the rejection above, discloses all the limitations of claim 1.

Vanderwal does disclose wherein the gear mounting plate includes an upper surface that aligns with at least one timing mark on the gear to indicate a desired position of the gear. [Fig. 1; ¶¶0048-0049]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Davis with the disclosure of Vandewal to have an idler gear assembly that may be consistently mounted to an aligned relative to a gear train of an internal combustion engine.
Claim 16:
Davis, as shown in the rejection above, discloses all the limitations of claim 10.
Davis doesn’t explicitly disclose wherein the gear mounting plate includes an upper surface that aligns with at least one timing mark on the gear to indicate a desired position of the gear.
Vanderwal does disclose wherein the gear mounting plate includes an upper surface that aligns with at least one timing mark on the gear to indicate a desired position of the gear. [Fig. 1; ¶¶0048-0049]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Davis with the disclosure of Vandewal to have an idler gear assembly that may be consistently mounted to an aligned relative to a gear train of an internal combustion engine.
Claim 20:

Davis doesn’t explicitly disclose wherein the gear mounting plate includes an upper surface that aligns with at least one timing mark on the gear to indicate a desired position of the gear.
Vanderwal does disclose wherein the gear mounting plate includes an upper surface that aligns with at least one timing mark on the gear to indicate a desired position of the gear. [Fig. 1; ¶¶0048-0049]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Davis with the disclosure of Vandewal to have an idler gear assembly that may be consistently mounted to an aligned relative to a gear train of an internal combustion engine.

Allowable Subject Matter
Claims 2-6, 8-9, 11-15, and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, as shown above, is Davis, Mullins, and Vandewal. However, none of the prior art of record discloses the configurations disclosed in the objected claims. Specifically the configuration of an oil path for example the drain bore described in claim 3 and similar features in other claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/K.P.L./Examiner, Art Unit 3747                                                                                                                                                                                                        
/JOSEPH J DALLO/Primary Examiner, Art Unit 3747